DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/02/2022 has been entered. Claims 1-20 remain pending in the application. The applicant’s amendments to the claims and the specification have overcome the 35 U.S.C 112(f) claim interpretation rejection and the objections.
Claim Objections
Claims 7-8 and 11 are objected to because of the following informalities:  
Claim 7 recites “a relative position of the with respect” should read “a relative position of the first detection region with respect”.
Claim 8 recites “in order to compare to compare” should read “in order to compare”.
Claim 11 recites “configured to display instructing a direction” is grammatically incorrect.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the processor is further configured to determine whether the tip portion of the insert is disposed at the first detection region in a state when the insert is not inserted into the subject”. The limitation is not described in the specification, paragraph 0054, disclose “the control unit 28 starts photoacoustic wave transmitting and receiving (S11) and determines whether the tip portion of the puncture needle 15 is detected at the predetermined detection position with respect to the ultrasound probe (acoustic wave detection unit) 11” however the specification lack any description explaining how the processor makes the determination or “knows” that the probe and the insert are outside the patient vs inside the patient. 
Claim 1 recites the limitation “measure intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in a case that the tip portion of the insert is disposed at the first detection region”. The limitation is not described in the specification, paragraph 0064, disclose “In the puncture needle (insert) inspection mode, since it is already known that the tip portion of the puncture needle 15 is at the predetermined detection position with respect to the ultrasound probe 11, only reception signals of some piezoelectric elements (some piezoelectric elements close to the puncture needle 15) corresponding to the predetermined detection position or only reception signals of some piezoelectric elements that detect a signal exceeding a predetermined signal intensity are used for the generation of the measurement result. In this way, it is possible to reduce the noise at the time of the detection.” However, the specification lacks any description explaining how the processor measure intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in a case that the tip portion of the insert is disposed at the first detection region. 
Claim 1 recites the limitation “normal, abnormal, or in middle compared with reference intensity”. The limitation is not described in the specification, page 0066, disclose “The display color in the display map 61 is set such that it can be recognized whether the signal intensity from the tip portion of the puncture needle 15 is normal, abnormal, or in the middle thereof compared with a predetermined appropriate reference intensity.” However, the specification lacks any description explaining what the is considered a detection signal intensity in middle.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the processor is further configured to determine whether the tip portion of the insert is disposed at the first detection region in a state when the insert is not inserted into the subject”. It is unclear how the processor makes the determination or “knows” that the probe and the insert are outside the patient vs inside the patient. 
Claim 1 recites the limitation “normal, abnormal, or in middle compared with reference intensity”. It is unclear what is the difference between normal and middle. 
Claim 1 recites the limitation “normal, abnormal, or in middle compared with reference intensity”. It is unclear what is the reference intensity since no reference intensity previously set forth and it is unclear what it corresponds to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, US Pub No. 2016/0135689 in the view of Yoshiara, US Pub No. 2013/0096430, Nakatsuka, JP 2016036673, and Irisawa (Wo 2016002258 however, the US 20170071475) version is used for purpose of clarity.
Regarding claim 1, Murakoshi teaches A photoacoustic image generation apparatus comprising (figure 1, element 10, para. 0039):
 an insert of which at least a tip portion is configured to be inserted into a subject (figure 1, element 15, para. 0041, ex:  In this embodiment, as the inserted object, of which at least the tip portion is inserted into a subject) and which includes a light guide member that guides light to the tip portion (figure 2, element 52, para. 0042) and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves (figure 2, element 53, para. 0043);
 an acoustic wave detection unit which comprises a detection array in which a plurality of detection elements that detect the photoacoustic waves emitted from the photoacoustic wave generation portion are arranged (figure 1, element 11, para. 0047); 
a processor configured to generate a photoacoustic image on the basis of the photoacoustic waves detected (figure 1, element 25, paragraph 0051)
image display configured to display the photoacoustic image (figure 1, element 14, para. 0052); 
However, Murakoshi fails to explicitly teach and a memory configured to store a first detection region with respect to the acoustic wave detection unit;
 wherein the processor is further configured to: 
determine whether the tip portion of the insert is disposed at the first detection region, in a state when the insert is not inserted into the subject; 
measure intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in a case that the tip portion of the insert is disposed at the first detection region; 
and display measurement result on the basis of intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion, the measurement result indicating whether the intensity of the detection signal is normal, abnormal or in middle thereof compared with reference intensity on the image display as an insert inspection mode.
Yoshiara, in the same filed of endeavor, teaches a memory configured to store a first detection region with respect to the acoustic wave detection unit (figure 1, element 25, paragraph 0086; the storage unit stores information regarding the scanning region);
 wherein the processor is further configured to: 
determine whether the tip portion of the insert is disposed at the first detection region  (paragraphs 0046-0047; the scanning region determination unit 11 determines the local scanning region based on the position at the leading end of the puncture needle 100… in the case that the local scanning region R2 is the section (scanning surface), the scanning surface is set so as to include the current position at the leading end 100a of the puncture needle 100 and so as to be orthogonal to the puncture needle 100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi to incorporate the teachings of Yoshiara to provide a step of detecting the position of the tip of the needle. Doing so, the processor would process the tip information acquired by the tip position detector to display the changes in the scanning region based on the changes in the position of the needle (para. 0049-0050).
however, Murakoshi in the view of Yoshiara fails to explicitly teach in a state when the insert is not inserted into the subject, measure intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in a case that the tip portion of the insert is disposed at the first detection region; 
and display measurement result on the basis of intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion, the measurement result indicating whether the intensity of the detection signal is normal, abnormal or in middle thereof compared with reference intensity on the image display as an insert inspection mode.
Nakatsuka, in the same field of endeavor, teaches calibrate the needle when it is in a state when the insert is not inserted into the subject (paragraphs 0026-0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara to incorporate the teachings of Nakatsuka to provide a step to calibrate the needle outside the patient body. Doing so would help to determine if the detection signal is within an excepted range, if not then adjust some of the parameters (paragraph 0036).
However, Murakoshi in the view of Yoshiara and Nakatsuka fail to explicitly teach 
measure intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in a case that the tip portion of the insert is disposed at the first detection region; 
and display measurement result on the basis of intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion, the measurement result indicating whether the intensity of the detection signal is normal, abnormal or in middle thereof compared with reference intensity on the image display as an insert inspection mode.
Irisawa, in the same field of endeavor, teaches measure intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in a case that the tip portion of the insert is disposed at the first detection region (paragraph 0068); 
and display measurement result on the basis of intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion, the measurement result indicating whether the intensity of the detection signal is normal, abnormal or in middle thereof compared with reference intensity on the image display as an insert inspection mode (figure 11, paragraphs 0089 and 0104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara and Nakatsuka to incorporate the teachings of Irisawa to provide an intensity measurement of the detection signal. Doing so would help in searching for a direction in which the position of the photoacoustic wave generating source is present (paragraph 0104).

Regarding claim 2, Murakoshi teaches the photoacoustic image generation apparatus according to claim 1 (figure 1); however, fails to explicitly teach wherein the processor is further configured to display a detection region corresponding to the first detection region on the photoacoustic image.
Yoshiara, in the same field of endeavor, teaches the processor is further configured to display a detection region corresponding to the predetermined detection position on the image (para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi to incorporate the teachings of Yoshiara to provide a display of a detection region corresponding to the first detection region on the image. Doing so would provide the user with a realistic sense as if the operator is located at the tip of the needle (para. 0054).

Regarding claim 3, Murakoshi teaches wherein the acoustic wave detection unit is further configured detect reflected acoustic waves reflected by transmission of acoustic waves to the subject (para. 0027), wherein the processor is further configured to generate an acoustic image on the basis of the reflected acoustic waves detected (figure 1, element 26, para. 0073).
However, fails to explicitly teach wherein display a detection region corresponding to the first detection region on the acoustic image.
Yoshiara, in the same filed of endeavor, teaches display a detection region corresponding to the first detection region on the acoustic image (para. 0050).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi to incorporate the teachings of Yoshiara to provide a display of a detection region corresponding to the first detection region on the image. Doing so would provide the user with a realistic sense as if the operator is located at the tip of the needle (para. 0054).

Regarding claim 4, Murakoshi teaches the photoacoustic image generation apparatus according to claim 1, however, fails to explicitly teach wherein the first detection region is changeable with respect to the acoustic wave detection unit.
Yoshiara, in the same filed of endeavor, teaches wherein the first detection region is changeable with respect to the acoustic wave detection unit (para. 0049 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi to incorporate the teachings of Yoshiara to provide a first detection region is changeable with respect to the acoustic wave detection unit. Doing so would provide the user with a realistic sense as if the operator is located at the tip of the needle (para. 0054).

Regarding claim 5, Murakoshi teaches the photoacoustic image generation apparatus according to claim 2, however, fails to explicitly teach wherein the first detection region is changeable with respect to the acoustic wave detection unit.
Yoshiara, in the same filed of endeavor, teaches wherein the first detection region is changeable with respect to the acoustic wave detection unit (para. 0049 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi to incorporate the teachings of Yoshiara to provide a first detection region is changeable with respect to the acoustic wave detection unit. Doing so would provide the user with a realistic sense as if the operator is located at the tip of the needle (para. 0054).

Regarding claim 6, Murakoshi teaches the photoacoustic image generation apparatus according to claim 3, however, fails to explicitly teach wherein first detection region is changeable with respect to the acoustic wave detection unit.
Yoshiara, in the same filed of endeavor, teaches wherein the first detection region is changeable with respect to the acoustic wave detection unit (para. 0049 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi to incorporate the teachings of Yoshiara to provide a first detection region is changeable with respect to the acoustic wave detection unit. Doing so would provide the user with a realistic sense as if the operator is located at the tip of the needle (para. 0054).

Regarding claim 7, Murakoshi teaches the photoacoustic image generation apparatus according to claim 4, wherein the processor is further configured to change the reference intensity in order to compare to the intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion

Regarding claim 8, Murakoshi teaches the photoacoustic image generation apparatus according to claim 5, wherein the processor is further configured to change the reference intensity in order to compare to the intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion

Regarding claim 9, Murakoshi teaches the photoacoustic image generation apparatus according to claim 6, wherein the processor is further configured to change the reference intensity in order to compare to the intensity of a detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion

Regarding claim 13, Murakoshi in the view of Yoshiara, Nakatsuka teaches The photoacoustic image generation apparatus according to claim 1, however, fails to explicitly teach wherein the processor is further configured to display the  measurement result on the basis of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in the insert inspection mode and a display map having recorded thereon a relationship between the intensity of the detection signal and display contents. 
Irisawa, in the same field of endeavor, teaches teach wherein the processor is further configured to display the measurement result on the basis of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in the insert inspection mode figure 11, paragraphs 0089 and 0104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara and Nakatsuka to incorporate the teachings of Irisawa to provide display a state of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in the insert inspection mode by a character and/or a graph. Doing so would help the user to start searching for a direction in which the position of the photoacoustic wave generating source is present (paragraph 0104).

Regarding claim 14, Murakoshi Murakoshi in the view of Yoshiara and Nakatsuka teaches the photoacoustic image generation apparatus according to claim 1, however fails to explicitly teach wherein the processor is further configured to display a state of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in the insert inspection mode by a character and/or a graph.
Irisawa, in the same field of endeavor, teaches display a state of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in the insert inspection mode by a character and/or a graph (figure 11, paragraphs 0089 and 0104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara and Nakatsuka to incorporate the teachings of Irisawa to provide display a state of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion in the insert inspection mode by a character and/or a graph. Doing so would help the user to start searching for a direction in which the position of the photoacoustic wave generating source is present (paragraph 0104).

Regarding claim 15, Murakoshi teaches the photoacoustic image generation apparatus according to claim 1, wherein the processor is further configured to use only reception signals of some of the detection elements corresponding to the first detection region in the insert inspection mode for generation of the measurement result (para. 0049-51).

Regarding claim 16, Murakoshi teaches the photoacoustic image generation apparatus according to claim 1, wherein the processor is further configured to use only reception signals of some of the detection elements corresponding to the first detection region in the insert inspection mode for generation of the measurement result (para. 0049-51).

Regarding claim 19, Murakoshi teaches the photoacoustic image generation apparatus according to claim 1, wherein processor is further configured to perform correction such that the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion is equal to the reference intensity on the basis of a detection result in the insert inspection mode (para. 0060-0061).

Regarding claim 20, Murakoshi teaches the photoacoustic image generation apparatus according to claim 1, wherein the insert is a needle that is configured to be inserted into the subject (para. 0041).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, US Pub No. 2016/0135689 in the view of Yoshiara, US Pub No. 2013/0096430 Nakatsuka, JP 2016036673, Irisawa (Wo 2016002258 however, the US 20170071475) version is used for purpose of clarity and in the view of Irisawa US Patent No. 10492693 hereinafter Irisawa 2.
Regarding claim 10, Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa teaches the photoacoustic image generation apparatus according to claim 1, however, fails to explicitly teach wherein processor is further configured to display an instruction instructing a direction in the case when the tip portion of the insert is disposed at the first detection region. 
Irisawa 2, in the same field of endeavor, teaches wherein processor is further configured to display an instruction instructing a direction in the case when the tip portion of the insert is disposed at the first detection region (col 15, lines 30-45 and claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara, Nakatsuka, and Irisawa to incorporate the teachings of Irisawa 2 to provide a display instructing a direction in the case where the tip portion of the insert is disposed at the first detection region. Doing so would provide the user with guidance to insert and position the needle in the correct way.

Regarding claim 11, Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa teaches the photoacoustic image generation apparatus according to claim 2, however, fails to explicitly teach wherein processor is further configured to display instructing a direction in the case when the tip portion of the insert is disposed at the first detection region.
Irisawa 2, in the same field of endeavor, teaches wherein processor is further configured to display instructing a direction in the case when the tip portion of the insert is disposed at the first detection region (col 15, lines 30-45 and claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa to incorporate the teachings of Irisawa 2 to provide a display instructing a direction in the case where the tip portion of the insert is disposed at the first detection region. Doing so would provide the user with guidance to insert and position the needle in the correct way.

Claims 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, US Pub No. 2016/0135689in the view of Yoshiara, US Pub No. 2013/0096430, US Pub No. 2013/0096430 Nakatsuka, JP 2016036673, Irisawa (Wo 2016002258 however, the US 20170071475) version is used for purpose of clarity and in the view of Irisawa US Patent No. 10758129 hereinafter Irisawa 3.

Regarding claim 12, Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa teaches the photoacoustic image generation apparatus according to claim 1, however, fails to explicitly teach wherein the processor is further configured to warn a user on the basis of signal intensity of the photoacoustic waves indicating the insert in the insert inspection mode.
Irisawa 3, in the same field of endeavor, teaches the processor is further configured to warn a user on the basis of signal intensity of the photoacoustic waves indicating the insert in the insert inspection mode (col 14, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa to incorporate the teachings of Irisawa 3 to provide a processor is further configured to warn a user on the basis of signal intensity of the photoacoustic waves indicating the insert in the insert inspection mode. Doing so would help the user to determine whether the needle has been inserted to the region of interest.

Regarding claim 17, Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa teaches the photoacoustic image generation apparatus according to claim 1, however, fails to explicitly teach wherein the processor is further configured to display only a point with an amplitude equal to or larger than a predetermined ratio with respect to a maximum amplitude in the same frame on the24 photoacoustic image.
Irisawa 3, in the same field of endeavor, teaches wherein the processor is further configured to display only a point with an amplitude equal to or larger than a predetermined ratio with respect to a maximum amplitude in the same frame on the24 photoacoustic image (col 14, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa to incorporate the teachings of Irisawa 3 to provide a processor is further configured to display only a point with an amplitude equal to or larger than a predetermined ratio with respect to a maximum amplitude in the same frame on the24 photoacoustic image. Doing so would help the user can determine whether the puncture needle has been inserted to the part in which blood is present, on the basis of whether a bright point is present (col 14, lines 1-25).

Regarding claim 18, Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa teaches the photoacoustic image generation apparatus according to claim 17, however, fails to explicitly teach wherein the processor is further configured to display the point with the amplitude equal to or larger than the predetermined ratio with respect to the maximum amplitude by one color on the basis of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion.
Irisawa 3, in the same field of endeavor, teaches the processor is further configured to display the point with the amplitude equal to or larger than the predetermined ratio with respect to the maximum amplitude by one color on the basis of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion (col 14, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murakoshi in the view of Yoshiara, Nakatsuka and Irisawa to incorporate the teachings of Irisawa 3 to provide a processor is further configured to display the point with the amplitude equal to or larger than the predetermined ratio with respect to the maximum amplitude by one color on the basis of the intensity of the detection signal of the photoacoustic waves generated from the photoacoustic wave generation portion. Doing so would help the user can determine whether the puncture needle has been inserted to the part in which blood is present, on the basis of whether a bright point is present (col 14, lines 1-25).
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. The applicant amendments to claim 11 did not resolve the grammatical error in the sentence, therefore claim 11 is objected to and an appropriate correction is required.
Applicant’s arguments, see remarks, filed 03/02/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments with respect to claims’ 35 USC 103 rejection have been considered but are moot because the new ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793